Citation Nr: 0714074	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  94-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDING OF FACT

The veteran's currently diagnosed back disorder was first 
identified years after service and is not shown to be related 
to his military service.


CONCLUSION OF LAW

The veteran does not have a back disorder that is the result 
of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Such notice is to be 
given prior to the initial unfavorable adjudication.  

In the present case, the veteran submitted his claim for 
service connection prior to the enactment of the VCAA and the 
initial denial occurred in June 1992.  The veteran's case was 
remanded for the required notice to be provided.  

By letter dated in March 2003, the RO advised the veteran of 
the evidence required to substantiate his claim for service 
connection, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  

The veteran responded in April 2003.  He asked for an 
extension of time in order to compile additional evidence.  

The veteran's claim was re-adjudicated in January 2004.  He 
was issued a supplemental statement of the case (SSOC) at 
that time. 

The RO again wrote to the veteran in November 2004.  The 
purpose of the letter was to specifically advise the veteran 
to submit any evidence in his possession.  The veteran 
responded in March 2005 that he had no additional evidence.  

The Board found that new and material evidence was received 
to reopen the claim for service connection for a back 
disorder in October 2005.  The case was remanded to develop 
additional evidence.

The AMC wrote to the veteran and asked that he provide copies 
of certain medical records.  The veteran responded with a 
statement and additional evidence in March 2006.  He 
submitted a 46 page statement in August 2006.  

The veteran's claim was re-adjudicated in December 2006.  He 
was issued an SSOC at that time.  The SSOC reviewed the 
evidence added to the record and informed the veteran of the 
basis for the continued denial of his claim.  

Although the March 2003 letter informed the veteran of the 
elements to substantiate a claim for service connection, as 
opposed to submitting new and material evidence, the Board 
finds no prejudice to the veteran.  His claim was reopened by 
the Board in October 2005.  Thereafter the claim was 
developed, and reviewed, on the merits.  Moreover, the 
veteran has effectively participated in the development of 
his claim, to include the submission of several multi-page 
arguments with evidence and annotation.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private and VA medical records, VA 
examination reports, statements and records submitted by the 
veteran, and RO and Travel Board hearing transcripts.  The 
case has been remanded to allow for additional development of 
the record and the veteran has submitted additional evidence 
on those occasions.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

I.  Background

The veteran served on active duty from January 1966 to 
December 1968.  He submitted his current claim for service 
connection in August 1991.

There are six volumes of record associated with the claims 
folder.  They contain the veteran's service medical records 
(SMRs) and VA medical records from 1968 to 2003.  There are 
also private medical records from several sources dating from 
1976.  The veteran's records from the Social Security 
Administration (SSA) have been obtained and associated with 
the claims folder.  The veteran has testified at a local 
hearing at the RO and at a Travel Board hearing.  He has also 
submitted several detailed statements, to include evidence 
indexed by subject matter as well as a bound presentation, in 
support of his claim over the years.  The Board has 
thoroughly reviewed all of the evidence of record.  

The veteran's SMRs reflect that he was seen on several 
occasions with complaints of mid-back pain in September 1967.  
No injury was reported.  He was treated with muscle relaxers 
and heat.  The SMRs do not show any further complaints of 
back pain.  The veteran's December 1968 separation physical 
examination was negative for any complaints of back pain by 
the veteran and there were no abnormalities of the back noted 
on the examination report.

The veteran submitted a claim for service connection for pes 
planus in January 1969.  VA treatment records for the period 
from December 1968 to March 1969 noted that the veteran was 
seen for complaints regarding his feet and a pilonidal cyst.  
Although the issue was not included on the initial claim, the 
veteran was denied service connection for a back disorder in 
May 1969.  The rating decision noted that there was no 
evidence of the disorder at the time of discharge.  

The veteran was afforded a VA examination in April 1970.  He 
did not complain of any type of back pain or disorder at that 
time.  The veteran's spine was examined as part of the 
overall assessment.  No back disorder was diagnosed.

A VA hospital summary, dated in October 1974, noted that the 
veteran had developed symptoms relating to a urethral 
discharge in June 1974.  He was said to later develop 
conjunctivitis and arthritis.  The veteran complained of pain 
in his ankles, knees, feet, hip, wrists, hands, elbows, 
shoulders, neck, and mandibular joints.  The summary did not 
specify where the arthritis was located and did not reference 
any x-ray evidence of such.  The discharge diagnosis was 
polyarthralgia, probable Reiter's Syndrome.  

Associated with the claims folder are records from 
Presbyterian-St. Luke's Hospital dated in December 1976.  The 
veteran was admitted for evaluation of, inter alia, 
complaints of joint pain similar to those experienced in 
October 1974.  The veteran related a history of back pain in 
1974.  A bone scan was done to see what joints might be 
involved with the arthritic process and it was said to be 
entirely normal.  X-rays of the sacroiliac joints and 
lumbosacral spine were also within normal limits.  


The discharge summary stated that a normal bone scan and 
normal x-rays seemed to rule out any significant arthritic 
process.  The final diagnoses were neuromyasthenic syndrome; 
post Reiter's syndrome, and positive antinuclear antibodies.

The veteran was evaluated by VA for complaints of back pain 
in 1991.  He was found to have an abnormal nerve conduction 
study in April 1991.  There was evidence of peripheral 
polyneuropathy.  Cervical spine x-rays from April 1991 
reflected degenerative changes at several levels.  X-rays of 
the thoracic and lumbar spine, done in May 1991, showed 
generalized disc narrowing throughout the thoracic spine.  
There was also evidence of narrowing at L1, L2.  

A magnetic resonance imaging (MRI) of the cervical and 
thoracic spine also showed evidence of degenerative changes 
as well as a small disc herniation involving the cervical 
spine in June 1991.  

The veteran underwent continuous evaluation and treatment 
from VA for complaints of body pain, to include his back, 
from 1991 to 2003.  The veteran sometimes gave a history of 
back pain either when he was 20, an age when he was in 
service, or said he had had back pain since service.  This 
history from the veteran was given after he had submitted his 
claim in August 1991.  Prior to that, he gave a history of 
back pain going back to when he was treated in 1974.  The 
several VA healthcare providers that recorded the history 
from the veteran did not provide an opinion regarding an 
etiology of any current complaint and/or finding.  

The private treatment records also reflect treatment for the 
veteran's complaints of body pain and psychiatric evaluation.  
On several occasions, after August 1991, the veteran related 
the onset of his back pain to when he was in service.  No 
physician provided an opinion that addressed whether any 
current symptoms were related to the veteran's military 
service.  

The veteran was evaluated for back pain at Mullikin Medical 
Center - Pioneer Hospital from April 1994 to March 1995.  A 
computed tomography (CT) scan from October 1994 showed a 
left-sided disk bulge at L3-L4, but the examiner said it was 
probably L4-L5.  The veteran underwent a laminotomy and a 
left lateral diskectomy of L4-L5 in December 1994.  He also 
is reported to have had a second lumbar surgery in 1998.  
However, those records were not provided or requested by the 
veteran.  

The SSA records show that the veteran originally sought 
disability benefits in February 1991.  He completed a number 
of documents at that time wherein he set forth the details of 
his medical conditions and the level of impairment from those 
conditions.  He related the onset of his problems to when he 
was treated for Reiter's syndrome in 1974.  He made no 
mention of any back problems in service.  The veteran also 
had one of his VA physician's complete a questionnaire on the 
veteran's status in June 1991.  The physician reported that 
the veteran's back pain began in 1972 and, until recently, 
organic findings were unclear.  He noted that x-ray findings 
now showed extensive spinal disc changes and that there was 
evidence of peripheral neuropathy.  

The veteran was granted disability benefits in July 1991.  
His diagnosis was listed as herniated discs of the cervical 
and lumbar spine.  He was determined to be disabled as of 
September 1990.  The veteran's disability status was re-
evaluated in 1997, to include psychiatric and neurological 
examinations.  The June 1997 neurology examination report 
noted that the veteran said that his symptoms of constant 
pain began when he was 20 [a time when the veteran was in 
service].  The examiner noted that no records were available 
for review.  The examiner assessed the veteran's ability to 
perform work from a neurological point of view and did not 
address the etiology of the veteran's complaints of pain.  

The veteran submitted a number of statements, to include a 
bound presentation, wherein he detailed his SMR entries line 
by line.  He also addressed, and extensively characterized, 
medical evidence of record.  He alleges that he began to 
experience fibromyalgia in service and that the symptoms were 
not recognized at that time.  He also alleges that he 
developed Reiter's syndrome in service and that his body/back 
pain is tied to the fibromyalgia and Reiter's syndrome.  

The veteran testified at hearings in January 1996 and June 
1997 that he suffered a back injury in service.  In June 1997 
he testified regarding symptoms of Reiter's syndrome and 
fibromyalgia that he said were evident during service.  He 
said that his back pain had been continuous since service.  
The veteran further testified that he felt that his back 
symptoms were aggravated by his foot disorder in service.  

The veteran was afforded a VA examination in July 2006.  The 
examiner conducted a review of the veteran's claims folder 
and cited to a number of items of evidence, particularly 
those submitted by the veteran.  This included citation to 
the index number used by the veteran on the several 
documents.  He noted that the veteran was treated for back 
complaints in service in September 1967.  The examiner 
included the wording from the SMR entries in his report.  He 
then reviewed the evidence of record regarding treatment 
after service and the various diagnoses provided.  He noted 
the first instance of back pain after service was found in 
the 1974 VA records.  He also noted the results of the 
veteran's hospitalization in December 1976 in addition to 
other specific records.  The examiner provided diagnoses of 
degenerative disc disease (DDD)/disc 
herniation/retrolisthesis at multiple levels of the cervical 
spine; mild DDD of the thoracic spine; and, severe DDD of the 
lumbosacral spine, with mild radiculopathy extending to the 
right calf.  

The examiner stated that there was no significant evidence to 
base a conclusion of the veteran's current disability being 
related in any way to the single episode of a back problem in 
service.  The examiner said the veteran had what was likely a 
muscle spasm, given that it was treated with muscle relaxers 
and analgesics.  The examiner further stated that there was 
far less than a 50 percent probability that any currently 
diagnosed back or spinal pathology was related to the back 
pain noted in service in September 1967.

Finally, the Board denied service connection for Reiter's 
syndrome and found that new and material evidence had not 
been received to reopen a claim for service connection for a 
bilateral foot disorder in October 2005.  The RO denied 
service connection for fibromyalgia in January 2004.  Notice 
was provided that same month.  The veteran did not appeal 
either the Board decision or the RO's rating decision.  



II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has submitted several lengthy statements wherein 
he has presented his argument that his back pain in service 
has continued to the present.  He has also argued that it was 
part of his symptomatology of his Reiter's syndrome and 
fibromyalgia.  The veteran has also submitted detailed pieces 
of evidence, to include letters between he and his family 
during service, as well as medical records that he believes 
supports his contentions.  However, the veteran has not 
submitted any medical evidence where a medical professional 
has reviewed his records and rendered an opinion that any 
currently diagnosed back disorder is related to his military 
service.  

At most, several VA and private records recount a history, as 
related by the veteran, of an onset of back problems during 
service.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  While this history may have been recorded on 
several occasions, the respective examiners did not provide 
an opinion that related any current diagnosis to the 
veteran's military service.

The July 2006 VA examiner conducted a complete review of the 
claims folder.  He cited to the SMRs, and other evidence of 
record.  Evidence that shows that arthritis and DDD was not 
evident within one year after service.  He concluded that the 
veteran's current back disorder, involving the cervical, 
thoracic, and lumbar spine, was not related to military 
service.  There is no medical evidence of record that opines 
otherwise.  

Given that the veteran has been denied service connection for 
Reiter's syndrome, a bilateral foot disorder and 
fibromyalgia, there is no basis to consider service 
connection for any back disorder as related to those 
respective disorders.

In the absence of competent evidence to establish a nexus 
between the veteran's currently diagnosed back disorders, his 
claim for service connection must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  

ORDER

Entitlement to service connection for a back disorder is 
denied.  



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


